Title: To George Washington from Lieutenant Colonel Udny Hay, 18 July 1779
From: Hay, Udny
To: Washington, George


        
          Sir
          Fish Kill [N.Y.] 18th July 1779 4 P.M.
        
        About two hours ago I was informed by the Qr Master at West Point that Your Excellency had ordered to be sent to Kings ferry without delay Harness sufficient for eighty Horses to go singly, he made application to me, and in about an hour I shall send away to the Fort a sufficiency to compleat about fifty, I do not believe that the Remainder can be gott nearer than the Park, and therefore take as early an opportunity as in my power to acquaint you thereof. I am with the utmost respect, Your Excellencies, Most obedient & very humble Sevt
        
          Udny Hay
        
      